Case 2:19-cv-00064-SEH Document 55 Filed 12/04/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
SANDRA FIKANI,
Plaintiff, No. CV 19-64-BU-SEH
VS.
ORDER AND OPINION

UNITED STATES OF AMERICA and
C&W FACILITY SERVICES, INC.,

Defendants.

 

 

On October 1, 2020, the United States of America (“United States”) moved
for summary judgment.' A hearing on the motion was held on December 4, 2020.
FACTS
Plaintiff Sandra Fikani (“Plaintiff”) fell at the United States Post Office in
Belgrade, Montana, on September 24, 2016.” She submitted a Claim for Damage,
Injury or Death on Standard Form 95 to the United States Postal Service (“USPS”)

on September 17, 2018.3 USPS denied the claim.’ Suit was filed on December 16,

 

' See Doc. 37.
> See Doc. 46 at 1.
3 See Doc. 46 at 3.

4 See Doc. 46 at 4.
Case 2:19-cv-00064-SEH Document 55 Filed 12/04/20 Page 2 of 6

2019.5 An amended complaint was filed on May 8, 2020.°
STANDARD OF REVIEW
A motion for summary judgment may be granted if the moving party “shows
that there is no genuine issue as to any material fact and the movant is entitled to
judgment as a matter of law.”’ “The moving party initially bears the burden of
proving the absence of a genuine issue of material fact.”® If the moving party
establishes a lack of genuine issues of material fact, the burden shifts to the non-
moving party to demonstrate that a genuine dispute of material fact does exist or
that the moving party is not entitled to judgment as a matter of law.’
DISCUSSION
I. Discretionary Exception
Generally, the United States is immune to suit except where it waives

sovereign immunity.'® The Federal Tort Claims Act (“FTCA”) established such a

 

> See Doc. 1.
® See Doc. 17.
7 Fed. R. Civ. P. 56(a).

8 In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986)).

9 See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).
10 United States v. Sherwood, 312 U.S. 584, 586 (1941).

3m
Case 2:19-cv-00064-SEH Document 55 Filed 12/04/20 Page 3 of 6

waiver.!! However, the United States is not liable for “claim|[s] ... based upon the
exercise or performance or the failure to exercise or perform a discretionary
function or duty on the part of a federal agency or an employee of the
Government, whether or not the discretion involved be abused.”!” In this case, the
United States asserts that an exception to the FTCA applies because the decision
to maintain 24-hour access to the Post Office lobby was a discretionary action."
The Ninth Circuit has established a two-part test for the discretionary
exception." First, the Court examines whether the government action is
discretionary in nature.'> Second, if the action is discretionary, the Court examines
whether the action is one that the exception is intended to apply to.'°
The United States maintains that the relevant action for the Court to
examine is the Postmaster’s decision to maintain 24-hour access to the Post Office

lobby.!” Plaintiff asserts, however, the relevant enquiry is the alleged failure of the

 

'1 98 USC § 171; see Chadd v. United States, 794 F.3d 1104, 1108 (9th Cir. 2015).
2.98 USC § 2680(a).

° Doc. 39 at 9.

4 See Chadd, 794 F.3d at 1109.

'5 See Chadd, 794 F.3d at 1109 (quoting United States v. Gaubert, 499 U.S. 315, 322
(1991).

16 See Chadd, 794 F.3d 1109 (quoting Gaubert, 499 U.S. at 322-23).

'7 See Doc. 39 at 9.
Case 2:19-cv-00064-SEH Document 55 Filed 12/04/20 Page 4 of 6

Postmaster to keep the premise safe.'*

Plaintiff claims that a puddle of water in the Post Office lobby floor caused
her injury.’ She does not assert that the 24-hour access to the lobby caused her
injury, but rather that the injury resulted from a separate responsibility assumed by
the United States to have employees take steps to prevent potential slip and fall
accidents and to “always maintain a dry area for pedestrian traffic.”

Plaintiff relies upon the Postal Service Handbook EL-801 in support of her
contention that the United States assumption of responsibility for maintenance of a
safe premise in this case was not a discretionary action.”” The Handbook reads,
inter alia:

8-7.1 General
You must ensure that your employees follow these
general procedures to prevent potential slip, trip, or fall

accidents ... (emphasis added)

 

'8 See Doc. 48 at 7.
'9 See Doc. 17 at 3-4.

20 See Doc. 48 at 2.
Case 2:19-cv-00064-SEH Document 55 Filed 12/04/20 Page 5 of 6

8-7.3 Wet Floors
b. Always maintain a dry area for pedestrian traffic.
(emphasis added).”"

Il. Federal Contractor Exception

Plaintiff's claims, in substance, are grounded in the United States’s failure
to maintain a safe premises and in its failure to properly train, hire, and supervise
employees and contractors.”* The federal contractor exception, however, does not
shield the United States from its own misconduct.”

Here, the United States assumed responsibility to do more than maintain 24-
hour access to the lobby. It directed employees to ensure (1) that steps were taken
to prevent potential slip and fall accidents, and (2) that a dry area for pedestrian
traffic be maintained.

CONCLUSION

The United States is not entitled to judgment as a matter of law.

 

21 Handbook EL-801, Supervisor’s Safety Handbook, § 8-7.1 and 7.3.
2 See Doc. 17 at 4.
23 See 28 USC § 1346(b); see U.S. v. Orleans, 425 U.S. 807, 813-14 (1971).

-5-
Case 2:19-cv-00064-SEH Document 55 Filed 12/04/20 Page 6 of 6

ORDERED:

The United States’s Motion for Summary Judgment” is DENIED.

DATED this_ 4 e day of December, 2020.

 

dam Heddon

SAM E. HADDON
United States District Judge

 

4 Doc. 37.
